          Case 4:20-cv-05640-YGR Document 579-1 Filed 05/04/21 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT
 2                        NORTHERN DISTRICT OF CALIFORNIA
 3

 4
     EPIC GAMES, INC.,                            Case No. 4:20-cv-05640-YGR

 5               Plaintiff, Counter-Defendant,    [PROPOSED] ORDER GRANTING
 6                                                MEDIA COALITION’S REQUEST
     v.                                           TO MODIFY LIST OF PRE-
 7                                                AUTHORIZED POOL REPORTERS
 8 APPLE INC.,
 9               Defendant, Counter-Claimant.
10
11
12
13          Pending before the Court is the Media Coalition’s Request to Modify List of

14 Pre-Authorized Pool Reporters.
15          After considering the request, the Court hereby ORDERS:

16          1.     Bobby Allyn of National Public Radio is AUTHORIZED to enter the
17                 Ronald V. Dellums Federal Building & United States Courthouse and

18                 the specific courtroom (Courtroom 1) in which the above-captioned trial
19                 is taking place, beginning May 10, 2021, in accordance with the pool
20                 schedule timely provided to the Court. Mr. Allyn shall comply with all
21                 relevant provisions of the Court’s Pretrial Order No. 5 (Dkt. No. 485).
22
23          Entered this __ Day of ________, 2021.
24
25
26                                                 Hon. Yvonne Gonzalez Rogers
27
28
